DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Claim 1 is amended in the reply filed on 08/02/2022. 
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by newly applied prior art reference Gungor in addition to previously relied on references below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Ozone gas supply part (second reaction gas nozzle, para. [0025]) in claim 1, 8, 9, 13, 15.
Temperature detector (thermocouple, para. [0063]) in claim 10-12.
Source gas supply part (reaction gas nozzle, para. [0023-0024]) in claim 13-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
controller (computer, para. [0044]) in claims 2-4, 10-12.
Ozone gas activator (heater, laser, photocatalysts, and the like, para. [0026]) in claims 1-2. 
Plate member (activation plate, para. [0080]) in claims 1, 2, 5, 7-10.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0244877 to Kato et al (“Kato’877”) in view of US 2003/0205202 to “Funaki” further in view of US 20190078210 to Gungor. 
Claim 1: Kato’877 discloses a film deposition apparatus comprising: a process chamber (1 [vacuum chamber], Fig. 2); a turntable (2 [turntable]) disposed in the process chamber (1, Fig. 2) and configured to receive a substrate (W [wafer]) along a circumferential direction (para. [0026]); at least one ozone gas supply part (32 [second reaction gas nozzle]) configured to supply ozone gas on the turntable (2, para. [0029-0030] where ozone is disclosed); a plate member (34 [nozzle cover]) disposed to cover the ozone gas supply part (32, para. [0071]); an ozone gas activator (any of 110-113 [sidewall heaters], Fig. 4) at least partially above an upper surface of the plate member (34, para. [0035-0036] and Fig. 4 where any of 110-113 appear to be at least partially above 34) and considered capable to be configured to activate the ozone gas (para. [0035-0036]); wherein only the at least one ozone gas supply part (32) has a discharge hole, and the plate member (34) and the ozone gas activator (any of 110-113) are formed separately from the ozone gas supply part (32, see Fig. 4, 10A).
However Kato’877 does not disclose the activator disposed on or directly above an upper surface of the plate member. It is noted that Kato’877 does not teach away from the heater being on directly above the plate member. 
 Funaki discloses a plate member (612 [top plate], Fig. 9) where a gas activator (720 [heater]) is disposed on or directly above an upper surface of the plate member (upper surface of 612, see Fig. 7, para. [0167]); and wherein the gas activator (721) is disposed between the plate member (612) and the ceiling of the process chamber (top of 600 [vacuum container]), for the purpose of heating the reaction and/or other gases (para. [0058]), thereby inhibit the creation of dust from deposits (para. [0092]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the activator disposed on or directly above the plate member as taught by Funaki with motivation to heat the reaction and/or other gases, thereby inhibit the creation of dust from deposits.
The apparatus of Kato’877 in view of Funaki does not disclose wherein the ozone gas activator and the at least one ozone gas supply part extend in a radial direction of the turntable, and wherein the ozone gas activator overlaps the at least one ozone gas supply part in a direction perpendicular to the turntable. 
However Gungor discloses wherein a gas activator (150 [heating apparatus], Fig. 1) and the at least one gas supply part (125 [gas distribution plate]) extend in a radial direction of the turntable (112 [substrate support], Fig. 1-3 where they are all cylindrical), and wherein the gas activator (150) overlaps the at least one gas supply part (125) in a direction perpendicular to the turntable (112, see Fig. 1-2 where they overlap), for the purpose of maintaining the gas supply part (125) at a temperature sufficient to ensure no residue remains in the apertures (para. [0023]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the placement of the components as taught by Gongor with motivation to maintain the gas supply part at a temperature sufficient to ensure no residue remains in the apertures.
Claim 2: The apparatus of Kato’877 in view of Funaki discloses wherein the ozone activator (any of 110-113, Fig. 4, Kato’877) is a first heater (110-113) configured to heat the ozone gas (para. [0035-0036]); and further comprising: a second heater (7 [heater unit]) disposed below the turntable (2, Fig. 1) and configured to heat the substrate (para. [0054]); and a controller (100 [control unit]) configured to control a first temperature of the first heater (110-113, para. [0045]) and a second temperature of the second heater (para. [0076]) independently of each other (para. [0076], see where each have their own respective temperature settings).
Claim 3: The apparatus of Kato’877 in view of Funaki discloses wherein the controller (100, Fig. 1, 4, Kato’877) is configured to control the first temperature of the first heater (110-113) to a temperature that is higher than the second temperature of the second heater (7, see para. [0076] and [0040] where 110-113 can be heated higher than 7).
Claim 4: The apparatus of Kato’877 in view of Funaki discloses wherein the controller (100, Fig. 1, 4, Kato’877) is configured to control the first temperature of the first heater (110-113) to a temperature that is higher than a decomposition temperature of the ozone (see para. [0040] where temperatures up to 600 degrees C are disclosed).  It is noted that Applicant’s own disclosure recites decomposition of ozone at 275 degrees C and higher (para. [0052]), thus the temperature range reads on the claim. 
Claim 5: The apparatus of Kato’877 in view of Funaki discloses wherein the plate member (34, Fig. 1, 4, Kato’877) is horizontally disposed in a space between a ceiling wall of the process chamber (ceiling of 1) and the turntable (2, see Fig. 1, 4). Regarding the limitations “such that a pressure between the plate member and the turntable is higher than a pressure between the ceiling wall and the turntable,” the structure of Kato’877 is present and capable to perform as necessary; the courts have held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114 II.
Claim 13: The apparatus of Kato’877 in view of Funaki discloses further comprising:  a source gas supply part (31 [first process gas nozzle], Fig. 1) disposed upstream of the ozone gas supply part (32) in the rotational direction of the turntable and configured to supply a source gas to the turntable (para. [0027]); a first separation gas nozzle (42 [separation gas nozzle]) disposed downstream of the source gas supply part (31) and upstream of the ozone gas supply part (32) in the rotational direction of the turntable and configured to supply a first separation gas to the turntable (para. [0027]); and a second separation gas nozzle (41 [separation gas nozzle]) disposed downstream of the ozone gas supply part (32) and upstream of the source gas supply part (31) in the rotational direction of the turntable and configured to supply a second separation gas to the turntable (para. [0027]).
Claim 14: The apparatus of Kato’877 in view of Funaki discloses wherein the source gas supply part (31, Fig. 1, Kato’877) is considered capable to be configured to supply a source gas used for depositing a high-k film (see para. [0029-0031] where multiple gases are considered). Additionally the courts have held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114 II.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato’877 in view of Funaki as applied to claims 1-5, 13, 14 above, and in view of US 2001/0011653 to Shirakawa et al (“Shirakawa”). 
Claim 6: The apparatus of Kato’877 in view of Funaki does not disclose wherein the first heater is disposed to substantially cover an entire surface of the plate member.
However Shirakawa discloses wherein a heater (h1-h20 [upper heaters of sector shape], Fig. 9) is disposed to substantially cover an entire surface of a plate member (168 [cover assembly]) for the purpose of canceling thermal non-uniformity (see para. [0125]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the heater to substantially cover the plate member as taught by Shirakawa with motivation to cancel thermal non-uniformity.
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato’877 in view of Funaki as applied to claims 1-5, 13, 14 above, and in view of US 2014/0209028 to Oshimo et al (“Oshimo”).
Claims 7-9: The apparatus of Kato’877 in view of Funaki does not disclose (claim 7) wherein the plate member is made of quartz; (claim 8) wherein the ozone gas supply part has a shape extending along a radial direction of the turntable, and wherein the plate member has a fan-like shape having an arc shape along an outer circumference of the turntable; (claim 9) 
However Oshimo teaches (claim 7) wherein the plate member (81 [nozzle cover], Fig. 8) is made of quartz (para. [0041]); (claim 8) wherein the gas supply part (32 [second process gas nozzle]) has a shape extending along a radial direction of the turntable (2, see Fig. 3), and wherein the plate member (81) has a fan-like shape (see Fig. 3 where 81 appears fan shaped) having an arc shape along an outer circumference of the turntable (see Fig. 3 where 81 has an arc shape); (claim 9) wherein the gas supply part can be disposed on at different sides in the plate member (81) in a rotational direction of the turntable (2, para. [0075], [0044-0047]), for the purpose of retaining the gas (para. [0040]) and/or suppressing generation of particles (para. [0008]). It is noted that Oshimo teaches various positioning options of the gas nozzle relative to the nozzle cover. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirement, shape and configuration of the nozzle cover as disclosed by Oshimo with motivation to retain the gas and/or suppress generation of particles.
Regarding the heater, the apparatus of Kato’877 in view of Oshimo discloses wherein the first heater (any of 110-113, Fig. 1, 4, Kato’877) is considered capable to be disposed on the downstream side above the ozone gas supply part (32) in the rotational direction of the turntable (2, see para. [0036] where first heater can be placed in multiple locations).
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato’877 in view of Funaki as applied to claims 1-5, 13, 14 above, and in view of US 2009/0076763 to Okamura et al (“Okamura”).
Claims 10-12: The apparatus of Kato’877 in view of Funaki does not disclose (claim 10) further comprising: at least one temperature detector disposed in the plate member, and wherein the controller is configured to control the first temperature of the first heater based on a temperature detected by the temperature detector; (claim 11) wherein the at least one temperature detector includes a plurality of temperature detectors arranged in the rotational direction of the turntable; (claim 12) wherein the at least one temperature detector is a thermocouple.
However Okamura discloses (claim 10) further comprising: at least one temperature detector (66 [sensors], Fig. 5) disposed in a plate member (63 [heating plate]), and wherein a controller (90 [control unit]) is configured to control a first temperature of a first heater (65 [heater]) based on a temperature detected by the temperature detector (66, para. [0059]); (claim 11) wherein the at least one temperature detector (66) includes a plurality of temperature detectors (66, para. [0059] where there is plurality]) arranged in the rotational direction; (claim 12) wherein the at least one temperature detector (66) is a thermocouple (66). Okamura discloses this for the purpose of adjusting the power supply quantity to the heater based on the detection result of the sensors so that the temperature of each of the regions is brought to a desired temperature (para. [0059]). It is noted that regarding the duplication of detectors, the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  MPEP 2144.04 VI (B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the temperature detectors, configuration, and that they are thermocouples, as taught by Okamura with motivation to adjust the power supply quantity to the heater based on the detection result of the sensors so that the temperature of each of the regions is brought to a desired temperature.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato’877 in view of Funaki as applied to claims 1-5, 13, 14 above, and in view of US 2008/0193643 to Dip.
Claim 15: The apparatus of Kato’877 in view of Funaki does not disclose wherein the at least one ozone gas supply part includes a plurality of ozone gas supply parts for the plate member.
However Dip discloses wherein the at least one gas supply part (102 [first set of injection ports]) includes a plurality of gas supply parts (102, see para. [0041] where there is a plurality) for the member (32 [first wall]) for the purpose of optimizing at least one property of the thin film being deposited on each substrate (para. [0045]) and/or for optimizing the flow of the first and second process materials across the top of the substrates (para. [0045]). Additionally, the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  MPEP 2144.04 VI (B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of gas supply parts as taught by Dip with motivation to optimize at least one property of the thin film being deposited on each substrate and/or for optimizing the flow of the first and second process materials across the top of the substrates.
Claims 16-19: (Withdrawn).
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if incorporated into the base claim including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718